         Case
         Case 1:97-cr-00809-DC
              1:16-cv-03622-DC Document
                                Document121
                                         10 Filed
                                            Filed 04/29/20
                                                  04/28/20 Page
                                                           Page 11 of
                                                                   of 22
Honorable Denny Chin                                                Page 1
United States Circuit Judge                                         April 28, 2020
Thurgood Marshall U.S. Courthouse

      Re:    United States v. Eladio Padilla, 97 Cr. 809 (DC)
             Eladio Padilla v. United States, 16 Civ. 3622 (DC)




                                               April 28, 2020


BY ECF

Honorable Denny Chin
United States Circuit Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

      Re:    United States v. Eladio Padilla, 97 Cr. 809 (DC)
             Eladio Padilla v. United States, 16 Civ. 3622 (DC)


Dear Judge Chin:
      By order dated April 1, 2020 (Cr. Dkt. 117), the Court directed that, within 30
days of the order, “Padilla may file an amended § 2255 motion or, in the alternative,
submit a letter stating that he wishes to rely on what he has already filed (i.e., his
successive § 2255 petition).”
      I respectfully request an additional 30 days, i.e., until June 1, 2020, to file an
amended § 2255 motion in response to the Court’s order. The government does not
oppose this request.
       I seek this extension because I did not become aware of the Court’s order
until approximately April 17, 2020. Moreover, my other commitments to the Second
Circuit and the District Court prevent me from meeting the current deadline. In
particular, I have been busy filing a number of emergency motions on behalf of
incarcerated clients whose health is at risk because of the current COVID-19
epidemic. Further, I have a petition for rehearing due in the Circuit on May 13,
2020, a principal brief due on May 20, 2020, and another principal brief due on May
28, 2020. Because I must work from home, the pandemic has made meeting these
deadlines exceedingly difficult.
           Case
           Case 1:97-cr-00809-DC
                1:16-cv-03622-DC Document
                                  Document121
                                           10 Filed
                                              Filed 04/29/20
                                                    04/28/20 Page
                                                             Page 22 of
                                                                     of 22
  Honorable Denny Chin                                             Page 2
  United States Circuit Judge                                      April 28, 2020
  Thurgood Marshall U.S. Courthouse

         Re:   United States v. Eladio Padilla, 97 Cr. 809 (DC)
               Eladio Padilla v. United States, 16 Civ. 3622 (DC)

        Accordingly, I respectfully request until June 1, 2020, to file an amended
  § 2255 motion on Mr. Padilla’s behalf.

                                               Respectfully submitted,


                                                       /s/
                                               EDWARD S. ZAS
                                               Assistant Federal Defender
                                               Tel.: (212) 417-8748
  cc:    Nicholas Folly, Esq.
          Assistant United States Attorney
          Southern District of New York
          (by ECF)



Application GRANTED.

SO ORDERED.
S/ Denny Chin
April 29, 2020
U.S.C.J.
Sitting By Designation
